                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


ANDREW KETTERMAN,                               )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )   No. 4:18-CV-00952 JAR
                                                )
BANK OF AMERICA CORP., et al.,                  )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Dismiss Defendant Barclays

Bank Delaware (“Barclays”)’s Unjust Enrichment Counterclaim (Doc. No. 34). Barclays

opposes the motion. (Doc. No. 35)

       Plaintiff filed this action in St. Louis County Circuit Court for statutory damages against

a number of defendants for alleged violations of the Fair Credit Reporting Act, 15 U.S.C. §§

1682, et seq. 1 (Doc. No. 4) The action was timely removed to this Court on June 13, 2018. (Doc.

No. 1) Barclays filed a counterclaim against Plaintiff for breach of contract (Count I) and unjust

enrichment (Count II) based on allegations that he defaulted on his credit card account with

Barclays. (Doc. No. 28) Plaintiff moves to dismiss Count II of Barclays’ counterclaim on the

grounds that a quasi-contractual claim such as unjust enrichment cannot be based on the terms

and benefits conferred by an express contract. Barclays responds that while a plaintiff cannot

recover on both an express contract and quasi-contractual claim, under the Federal Rules of Civil




1
 To date, Plaintiff has settled with Verizon Wireless, LLC, Bank of America Corporation, Trans
Union, LLC, and Experian Information Solutions, Inc.
Procedure, quasi-contractual claims may be pled as alternative relief to breach of an express

contract.

        Missouri law does not allow recovery under both an express contract and equitable

theories of relief. Leisman v. Archway Med., Inc., 53 F. Supp. 3d 1144, 1148 (E.D. Mo. 2014)

(citation omitted). Under the federal notice pleading standards, however, a party may plead

claims in the alternative, even if the claims are inconsistent. See Fed. R. Civ. P. 8(d)(2); Superior

Edge, Inc. v. Monsanto Co., 44 F.Supp.3d 890, 900 (D. Minn. 2014) (“In reliance upon Rule 8,

federal courts in Missouri have consistently denied motions to dismiss quasi-contract claims

even where the pleading also alleges the existence of an express contract.”); Guarantee Elec.

Constr. Co. v. LVC Technologies, Inc., No. 4:05CV8949 JCH, 2006 WL 950204, at *2 (E.D.

Mo. Apr. 10, 2006) (“Because a party may set forth two or more claims alternatively when it

does not know upon which precise theory the evidence may entitle recovery, it is settled law that

joining a count based on an expressed contract with a count based on quantum meruit does not

create an inconsistency.”). Thus, the Court will allow Barclay’s alternative pleadings at this stage

of the litigation.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s Motion to Dismiss Defendant Barclays

Bank Delaware Unjust Enrichment Counterclaim [34] is DENIED.



        Dated this 4th day of December, 2018.



                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE




                                                -2-
